Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 1 of 11 PAGEID #: 3296




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 CHRISTOPHER SMITH,                    :       CASE No: 1:12cv425
                                       :
                    Petitioner,        :       JUDGE BLACK
                                       :
       v.                              :       MAGISTRATE JUDGE MERZ
                                       :
 WARDEN, TOLEDO                        :
 CORRECTIONAL INSTITUTION,             :
                                       :
                    Respondent.        :

 Respondent’s Objection to the Magistrate Judge’s Report and Recommendation

       The magistrate judge issued a Report and Recommendation in the above-

 captioned case. ECF 115, R&R, beginning at Page ID#3295; Smith v. Warden,

 No. 1:12cv425, 2019 U.S. Dist. LEXIS 193543 (S. D. Ohio November 7, 2019).

 Respondent respectfully objects to the Magistrate Judge’s Report and

 Recommendation. The Magistrate Judge completely ignored the Sixth Circuit’s

 command in its remand order that the Brady and IAAC claims should be decided

 on the merits in the District Court in the first instance. There is no law of the

 case because the Sixth Circuit refused to consider an issue not within the scope

 of the Certificate of Appealability and expressly directed that this Court consider

 whether AEDPA deference applies.




                                           1
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 2 of 11 PAGEID #: 3297




 Contrary to the Magistrate Judge’s recommendation, the free-standing ineffective

   assistance of appellate counsel claim must be considered on the merits in the

                            context of the Brady claim.

       The Sixth Circuit did not conclude that the Brady claim was open-and-

 shut for purposes of the “law of the case” as the Magistrate Judge proposes. The

 following appears under the heading of Prejudice in the Sixth Circuit’s decision:


       Further, viewed under the correct standard, there was a reasonable
       probability of a different outcome had the lab notes been disclosed
       to the defense. Although it was elicited at trial that Allen was
       included in the multi-source DNA sample derived from the wig while
       Smith was excluded, Dr. Heinig testified at the post-trial hearing
       that she needed the lab notes to understand these results because
       the report disclosed to the defense before trial did not allow her to
       determine whether Allen's DNA was found at every locus tested or
       just one or two loci. Only by reviewing the underlying lab notes was
       she able to determine that alleles matching Allen's DNA were
       present at almost every locus tested on the wig. Of course, this is
       not conclusive proof that Allen was wearing the wig during the
       robbery. As Dr. Heinig testified, DNA evidence does not indicate
       when someone wore or touched an item. Nor does the absence of
       Smith's DNA definitively prove that Smith never wore the wig. But
       the fact remains that "the heavy presence of Charles Allen's DNA .
       . . was consistent with Allen wearing [and] not just briefly touching
       the items."

 Smith v. Warden, Toledo Corr. Inst., 780 Fed. Appx. 208, 2019 U.S. App. LEXIS

 18196 (6th Cir. 2019) (unpublished) at *44-45 (Emphasis added).

       The language italicized emphasizes that the Sixth Circuit was not pre-

 judging the merits of the Brady claim because the only way the Brady claim can

 be exculpatory is if the facts result in supporting the defense claim that Allen

 and not Smith wore an incriminating wig to commit the offenses. Indeed, that is




                                         2
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 3 of 11 PAGEID #: 3298




 the only defense claim, to wit: that Allen and not Smith wore an incriminating

 wig, and thus that Allen, and not Smith, committed the offenses.

       Rather the Sixth Circuit discussed the Brady claim for the purpose of

 deciding that a remand to consider the freestanding claim of ineffective

 assistance of appellate counsel was required in light of the state court’s

 adjudication of the ineffective assistance of appellate counsel claim which was

 as follows (footnotes omitted):

       …Nor did the court abuse its discretion in denying a new trial on the
       ground of prosecutorial misconduct in failing to disclose to the
       defense the lab notes underlying the county’s DNA-test results.
       Nondisclosure of the lab notes did not violate rights secured to Smith
       by the Due Process Clause of the Fourteenth Amendment, because the
       undisclosed evidence was not “material” in that it could not
       “reasonably be taken to put the whole case in such a different light
       as to undermine confidence in the verdict[s].” And nondisclosure did
       not deny Smith his Sixth Amendment right to confront the witnesses
       against him, because the county crime-lab serologist who had
       generated the DNA-test report testified at trial. Thus, because the
       proposed assignment of error would not have presented a
       reasonable probability of success if it had been advanced on appeal,
       we cannot say that appellate counsel was ineffective in failing to
       submit it.

 ECF 75, Exhibit 33, Entry denying Application, Page ID#2634-2635 (emphasis

 added).

       Thus, there is a state court adjudication finding no ineffective assistance

 of appellate counsel that all the parties have agreed from the beginning of this

 case must be decided on its merits under 28 U.S.C. §2254(d) [the AEDPA]. There

 is no way to bypass this requirement where the Sixth Circuit noted that this

 freestanding claim had not been fully briefed and then remanded the case for

 that specific reason.


                                         3
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 4 of 11 PAGEID #: 3299




       As the Sixth Circuit explicitly stated, “As discussed above, this

 freestanding IAAC claim is subject to AEDPA deference.” Smith v. Warden, Toledo

 Corr. Inst., 780 Fed. Appx. 208, 2019 U.S. App. LEXIS 18196 (6th Cir. 2019)

 (unpublished) at *51. Moreover, “Smith made only the most barebone of

 arguments for why he should prevail on this claim on the merits.” Id. Therefore,

 according to the Sixth Circuit, “[b]ecause this issue was not adequately briefed

 before us and its analysis will necessarily overlap with the analysis required for

 the Brady claim, we remand the IAAC claim for the district court to address in

 light of the above discussion.” Id.

       Yet again, the Sixth Circuit in footnote 5 of its decision in the same section

 devoted to the freestanding IAAC claim noted as follows:


       It will likely make sense for the district court to first analyze the
       Brady claim on the merits. The proper remedy for a Brady claim
       would be the granting of a conditional writ of habeas corpus unless
       the State retries Smith. The proper remedy for a freestanding IAAC
       claim would be granting a writ of habeas corpus unless the State
       reopens the appeal. Goff, 601 F.3d at 472-73 (citing Mapes, 388 F.3d
       at 193-95).

 Smith v. Warden, Toledo Corr. Inst., 780 Fed. Appx. 208, 2019 U.S. App. LEXIS

 18196 (6th Cir. 2019) (unpublished) at *51, n. 5.

       And, again, as follows:

       “We therefore remand Smith's Brady claim to the district court to consider

 on the merits. In so doing, the district court is first required to determine whether

 this claim was "adjudicated on the merits in [s]tate court proceedings." 28 U.S.C.

 § 2254(d). If it was, the district court must review the [*48] adjudication of this

 claim under the deferential standard required by AEDPA. See id.” Smith v.
                                          4
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 5 of 11 PAGEID #: 3300




 Warden, Toledo Corr. Inst., 780 Fed. Appx. 208, 2019 U.S. App. LEXIS 18196 (6th

 Cir. 2019) (unpublished) at *48.

       The state Court of Appeals adjudicated the Brady claim and found that it

 was not “material” and could not reasonably be taken to undermine confidence

 in the verdict. ECF 75, Exhibit 33, Entry denying Application, Page ID#2634-

 2635 (emphasis added) cited above. Fairchild v. Workman, 579 F.3d 1134, 1148

 n. 6 (5th Cir. 2009) (Holding that if the state court first analyzes the proffered

 non-record evidence against the Strickland standard, concludes that even if

 admitted the evidence would not entitle the petitioner to habeas relief, and then

 denies the motion for an evidentiary hearing, the court has made a determination

 on the merits that is entitled to AEDPA deference.)

       This is not what the Report and Recommendation recommends.

       The Magistrate Judge errs in concluding that this petition can be decided

 without reviewing the Brady claim in the context of the freestanding ineffective

 assistance of appellate counsel claim.

       Thus, there is more work to be done to decide the freestanding ineffective

 assistance of appellate counsel claim as decreed by the Sixth Circuit which is

 the essential issue that has undergirded this case from the beginning.

     Even if the “law of the case” applied, it should not be applied in this case

                because to do so would create a manifest injustice.

       The Magistrate Judge is correct that the law of the case is not an inexorable

 command but rather a rule of efficiency subject to objection for a manifest




                                          5
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 6 of 11 PAGEID #: 3301




 injustice. ECF 115, R&R, Page ID#3292, citing White v. Murtha, 377 F.2d 428,

 431-432 (5th Cir. 1967).

       Respondent has previously argued the remarkable facts of this case that

 establish a manifest injustice. ECF 103, Response to Petitioner’s brief on

 remand, beginning at Page ID#3218.

       Respondent will not re-argue at length the analysis previously presented

 but will limit the present response to a single challenge to the petitioner and the

 Court, to wit: that the post-conviction petition and the testimony of the defense

 expert, Dr. Heinig, never supported the defense theory of the case. If this fact is

 true, then this whole proceeding has been a matter of smoke and mirrors from

 the beginning.

       According to Dr. Heinig’s testimony, the DNA was from “a mixed profile

 and more than one individual is present and that Charles Allen could not be

 excluded.” Tr. Vol. X, 1104, Page ID#1537. At the hearing Dr. Heinig twice did

 not testify in a way to support the defense theory of the DNA evidence.

       (Questions from the Court in progress)

       So, I have no doubt that Charles Allen touched these items; the wig
       the t-shirt, the sunglasses, maybe he put them on, maybe he was
       wearing them, and that’s why he has heavy presence on them. So,
       let’s say he was wearing them and at some point during this planned
       robbery he turns those over as a disguise to Chris Smith. Chris
       Smith puts them on, commits the robbery and comes back out. Well,
       clearly Charles Allen would mask, you can’t say Chris Smith did not
       have these on, right? Especially with heavy masking that you’re
       saying from Charles Allen.

       THE WITNESS: I am unable to comment if Chris Smith did put this
       on, you know, would for sure his DNA be on there.

       THE COURT: Right, might not have.
                                          6
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 7 of 11 PAGEID #: 3302




       THE WITNESS: Yeah, and then—

       THE COURT: You’re talking about heavy, heavy, heavy presence of
       somebody can mask anybody else’s DNA.

       THE WITNESS: Yeah, I think just bottom line, though, the more
       exposure you have to an item, the longer you’re wearing it, that
       kind of thing. The ability to get the DNA from that individual—

       THE COURT: Is greater.

       THE WITNESS: --is more likely, is greater.

       THE COURT: But also could possibly mask the defendant, mask
       DNA from somebody else?

       THE WITNESS: If it’s a quick touch situation like that and not as
       much DNA, that’s right.

       THE COURT: All right.

       Tr. Vol X, 1126-1127; Page ID#1559-1560 (emphasis supplied).

       The closest Dr. Heinig comes to endorsing the defense theory of the DNA

 in the case is to comment that if she were reviewing the case for the state, she

 “would discuss the results” with the prosecution.

       Q. Okay. And so, if you were reviewing this case for the State, Dr.
       Heinig, and the prosecutor came to you with that theory that
       Christopher Smith was the robber and Chuck Allen, Charles Allen,
       was not, would you notify the prosecutor that his theory is
       inconsistent with the DNA results here?

       A. We would discuss the results and that fact that Christopher
       Smith would be excluded, yes, and then Charles Allen could not be
       excluded. So we would discuss that, yes.

       Q. Okay. And does the heavy presence of Charles Allen and so forth
       in contrast with—

       A. Yeah, that’s right. So if the prosecutor is familiar with the report,
       I would want to delve into, well, we will have to look at the allelic


                                          7
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 8 of 11 PAGEID #: 3303




       chart, and we do have a profile here across the board. And get into
       that more the idea of mere touch versus possibly wearing the wig or
       the sunglasses.

 Tr. Vol X, 1124; Page ID#1557 (emphasis supplied)

       The testimony goes on from this point to discuss the masking effect and

 other matters. Dr. Heinig never states the only expert conclusion that could

 exonerate Smith, namely that the absence of his DNA indicated that he was

 innocent of the robbery. Without that testimony there is no Brady claim at all

 premised on the DNA evidence because the testimony both at trial and post-trial

 was Smith could have worn the wig, for example, to commit the robbery without

 leaving DNA on it especially where there was so much of Allen’s DNA already on

 the item.

       Nor was the testimony of Dr. Heinig post-trial impeaching of the state’s

 witness and his testimony at trial. The witness Sundermeier, a serologist from

 the Hamilton County Coroner’s Office, testified Smith’s DNA was excluded from

 the wig although that does not mean that Smith never touched or possessed the

 wig. Tr. 348-349; Page ID#781-782 of ECF 12-4.

       There has been no rebuttal attempted regarding these facts: the crucial—

 indeed necessary—facts of the case pertinent to the Brady claim.

       In addition, because the overall strength of the case is a feature of any

 claim of ineffective assistance of counsel as to prejudice, it will be helpful to

 review the factual determination of the state Court of Appeals. 28 U.S.C.

 §2254(e)(1) [presumption of correctness].

       One afternoon, a man wearing a wig and sunglasses entered a
       Cincinnati Bell Wireless store brandishing a gun. He ordered the
                                         8
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 9 of 11 PAGEID #: 3304




       patrons to the floor and demanded money from the store manager.
       The manager opened the cash register, and the gunman fled with
       the store's till.

       Thomas Moore was driving by the store immediately before the
       robbery. He saw the man put on the wig and sunglasses and enter
       the store. With his suspicion aroused, Moore stopped his car and
       observed the store. He saw the man emerge from the store and get
       into a blue Ford Expedition. Moore followed the Expedition and saw
       the man whom he would ultimately identify as Smith sitting in the
       passenger side of the vehicle. When Moore saw Smith, he was no
       longer wearing the disguise.

       Soon after the robbery, police found the Expedition in the vicinity of
       Smith's residence. Near the vehicle, they found a wig, sunglasses
       and a black T-shirt. The Expedition's license plate led the police to
       one of Smith's girlfriends, who testified that she had given the
       vehicle to Smith.

       On the afternoon of the robbery, Smith, a parolee, cut off his
       electronic· monitoring ankle bracelet and absconded. Cellular
       telephone records established that he had told another girlfriend to
       report that the Expedition had been stolen.

       The theory of the defense was that Charles Allen had borrowed the
       car and had committed the robbery without Smith's participation.
       Deoxyribonucleic acid (DNA) taken from the wig, sunglasses, and T-
       shirt revealed a match with Allen's DNA, whereas none of Smith's
       DNA was discovered. The defense also offered the out of-court
       statements of Allen suggesting that Smith had not been involved.

       In rebuttal, the state presented the testimony of Allen, who testified
       that he had driven Smith from the crime scene in the Expedition.
       The trial court found Smith guilty and sentenced him to an
       aggregate term of 27 years and 107 days in prison.

          ***

       In this case the convictions were in accordance with the evidence.
       The eyewitness testimony, Smith’s ownership of the Expedition, and
       his dismantling of the electronic-monitoring device all indicated that
       he had been the culprit of the armed robbery. It was undisputed that
       he was under a disability.

       Although only Allen’s DNA was found on the items recovered by
       police, there was expert testimony that a person could handle or
                                         9
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 10 of 11 PAGEID #: 3305




         wear an item without leaving behind DNA. And in light of the
         inconsistent statements given by Allen, the trial court could have
         reasonably given little weight to the defense’s insistence that Allen’s
         out-of-court statements had exculpated Smith. The trial court did
         not lose its way in finding Smith guilty, and we overrule the fourth
         assignment of error.

  ECF 75, Exhibit 24, Judgment entry, Page ID#2579-2580 and 2583.

         The Ohio Court of Appeals’ determination is buttressed and amplified—

  not contradicted—by the actual record.

         Therefore, respondent challenges the petitioner and the Magistrate Judge

  and this Court to decide that there ever was a Brady claim at all where the single

  witness in the post-conviction petition never testified in any way that could have

  exculpated Smith in the only way the defense could claim, to wit: that Allen and

  not Smith wore an incriminating wig to commit the offenses.

         The record will demonstrate that at the oral argument in the Sixth Circuit

  the respondent presented these facts and the transcript citations to the panel of

  the Sixth Circuit, and the panel noted the respondent’s citation to the record

  that is recited above. It is time this factual question received the attention it is

  due.

         If this challenge cannot be met, then there is only one recourse for this

  Court to take. Deny the entire federal habeas petition.

                                     CONCLUSION

         At a minimum, there must be a remand as directed by the Sixth Circuit to

  consider the freestanding claim of ineffective assistance of appellate counsel. The

  Sixth Circuit said so and should be obeyed.



                                           10
Case: 1:12-cv-00425-TSB-MRM Doc #: 116 Filed: 11/20/19 Page: 11 of 11 PAGEID #: 3306




        In addition, this Court should examine the record to determine if there

  ever were a Brady claim at all where the single witness post-trial never bought

  into the defense theory of the case—and the only theory—that Allen and not

  Smith wore an incriminating wig to commit the offenses.

                                      Respectfully submitted,

                                      DAVE YOST (0056290)
                                      Ohio Attorney General

                                      s/William H. Lamb (0051808)
                                      WILLIAM H. LAMB
                                      Assistant Attorney General
                                      Criminal Justice Section
                                      441 Vine Street, 1600 Carew Tower
                                      Cincinnati, Ohio 45202
                                      (513) 852-1529
                                      (877) 634-8140 (FAX)
                                      william.lamb@ohioattorneygeneral.gov

                           CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November, 2019, respondent’s

  opposition was filed electronically with the Court. Counsel for Smith may obtain

  a copy of respondent’s response through the Court’s electronic filing system.

                                              s/William H. Lamb
                                              WILLIAM H. LAMB
                                              Assistant Attorney General




                                         11
